Order, Family Court, New York County, entered January 24, 1974, which discharged the petition to another petition in which appellant was placed on probation following a determination made on June 12, 1973 finding, after a hearing, that appellant had committed acts, which, if done by an adult, would constitute reckless endangerment and possession of a dangerous weapon, unanimously affirmed, without costs and without disbursements. While it would have been preferable to permit the introduction of the testimony of the teachers at the Reading Institute regarding appellant’s reputation (People v Colantone, 243 NY 134), the failure to do so was harmless error. "Character evidence does not exist in a vacuum, and its value, influence or the weight to be accorded it depends in great part upon the other evidence in the case.” (See People v Miller, 35 NY2d 65, 69.) There is no reason for this court to disturb the findings of the *523trier of the facts, since only he had the opportunity to observe the demeanor of the witnesses and assess their credibility. (People v Regina, 19 NY2d 65.) Concur—Kupferman, J. P., Murphy, Silverman, Capozzoli and Lane, JJ.